t c summary opinion united_states tax_court mark lewis tracton petitioner v commissioner of internal revenue respondent docket no 13238-05s filed date mark lewis tracton pro_se horace crump for respondent gale judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and thi sec_1 unless otherwise indicated all section references are to the internal_revenue_code_of_1986 opinion shall not be treated as a precedent for any other case this proceeding arises from a petition for review in response to a notice_of_determination concerning collection action s under sec_6320 and or that was sent to petitioner on date concerning his income_tax_liability for the issue for decision is whether respondent abused his discretion in sustaining a federal_tax_lien with respect to petitioner's liability background some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts and the exhibits attached thereto at the time the petition was filed petitioner resided in mobile alabama petitioner filed a federal_income_tax return for the taxable_year on that return petitioner did not report any income from witness incorporated witness despite having received a form 1099-misc miscellaneous income issued by witness that indicated he had received dollar_figure in nonemployee compensation during petitioner was a cofounder and the record does not include a copy of petitioner's return and there is conflicting evidence in the record with regard to petitioner's filing_status for that year as discussed infra the underlying liability for is not properly at issue in this case consequently petitioner's filing_status for is not material president of witness he resigned his position as president in date but in doing so offered to continue to serve the company in other capacities on date the internal_revenue_service irs sent a notice cp initial inquiry letter requesting additional information from petitioner about the discrepancy between the income he reported on his return and the information that was reported to the irs by others including witness petitioner complied with this request and received a letter from the irs acknowledging his response on date a statutory_notice_of_deficiency based on dollar_figure of omitted income from witness was sent by certified mail to petitioner at the same address where respondent had sent the notice cp on date to which petitioner responded petitioner did not petition the tax_court with respect to the notice_of_deficiency on date a letter notice_of_intent_to_levy and notice of your right to a hearing with respect to petitioner's income_tax_liability for was mailed to petitioner petitioner timely submitted a form request for a collection_due_process_hearing with respect to the levy notice in connection with the hearing on the proposed levy levy hearing petitioner contended that he did not receive any income from witness in the appeals employee conducting the levy hearing concluded that petitioner had not provided any reasonable evidence that he had not received the notice_of_deficiency for mailed to him and accordingly that petitioner was precluded under sec_6330 from challenging the underlying liability on date a notice_of_determination concerning collection action s under sec_6320 and or levy notice_of_determination was issued to petitioner that sustained the levy petitioner did not petition the tax_court with respect to the levy notice_of_determination on date a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 with respect to petitioner's taxable_year was sent to petitioner on date respondent received petitioner's timely submitted form in which petitioner again contended that he never received the income that gave rise to the liability that respondent was seeking to collect on date respondent sent a letter scheduling petitioner's hearing and advising that petitioner was prohibited from disputing the liability at the hearing because a statutory_notice_of_deficiency had been issued to him and he had failed to contest it in tax_court the letter also notified petitioner that if he wanted the appeals employee to consider collection alternatives petitioner would be required to submit a completed form 433-a collection information statement for wage earners and self-employed individuals and signed federal_income_tax returns for which respondent's records indicated had not been filed during the hearing the only issue petitioner raised was the existence of his underlying tax_liability for he did not propose any collection alternatives he did not complete a form 433-a as requested nor did he file any delinquent income_tax returns on date a notice_of_determination concerning collection action s under sec_6320 and or lien notice_of_determination was issued to petitioner that sustained the lien petitioner timely filed his petition in the present case on date the petition alleges that the form 1099-misc issued by witness is fraudulent and that petitioner received no income from witness in discussion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person when a demand for the payment of the person's liability for taxes has been made and the person fails to pay those taxes the lien arises when an assessment is made sec_6322 sec_6323 requires the secretary to file a notice_of_federal_tax_lien if the lien is to be valid against any purchaser holder of a security_interest mechanic's lienor or judgment lien creditor lindsay v commissioner tcmemo_2001_285 affd 56_fedappx_800 9th cir sec_6320 provides that the secretary must send a taxpayer written notice of the filing of a notice_of_federal_tax_lien under sec_6323 the notice required by sec_6320 must be provided not more than business days after the filing of the notice of lien sec_6320 sec_6320 further provides that the person may request administration review of the matter in the form of an appeals_office hearing within days beginning on the day after the 5-day period an administrative hearing under sec_6320 is conducted in accordance with the procedural requirements of sec_6330 sec_6320 sec_6330 prescribes the matters that a person may raise at an appeals_office hearing under that section a person may raise any relevant issue relating to the unpaid tax including a spousal defense or collection alternatives sec_6330 and c sec_301_6320-1 proced admin regs a challenge to the existence or amount of the underlying tax_liability may also be made but only if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 114_tc_604 114_tc_176 a prior opportunity to dispute the underlying tax_liability includes a prior hearing pursuant to sec_6330 concerning the liability where the taxpayer fails to seek judicial review of the appeals office's determination arising from that hearing 126_tc_356 the sole material3 issue raised by petitioner at his hearing and at trial with respect to the unpaid tax and the lien is his claim that he did not receive the income that gave rise to the unpaid liability respondent argues that petitioner's contention constitutes a challenge to the underlying tax_liability for that is precluded under sec_6330 because petitioner had a previous opportunity to dispute the liability we agree two other immaterial issues were raised by petitioner first petitioner complains of respondent's failure to provide him with a copy of his return the appeals officer however was not required to furnish documentation or information to petitioner beyond proof of the assessment see eg 118_tc_162 scott v commissioner tcmemo_2007_91 second petitioner complains that respondent has sent information regarding petitioner's tax_liabilities to an unauthorized third party our jurisdiction in this case is limited to the issue of whether respondent may proceed with the proposed collection action petitioner's remedy for any unauthorized disclosure of his personal tax information lies in the u s district_court see sec_7431 as in bell v commissioner supra petitioner received a prior hearing pursuant to sec_6330 the levy hearing when respondent proposed a levy to collect petitioner’s liabilities in date the appeals employee conducting the levy hearing rejected petitioner's claim that he had not received the notice_of_deficiency for and therefore would not consider petitioner’s challenge to the underlying tax_liability when the levy notice_of_determination was issued petitioner could have obtained judicial review of the determination including the issue of whether the appeals employee properly refused to consider the underlying tax_liability for but did not accordingly under bell v commissioner supra petitioner has had a prior opportunity to dispute the underlying liability and may not do so in this proceeding in sum petitioner forfeited his opportunity to obtain judicial review of his claim that he did not receive the income reported by witness for by failing to petition the tax_court with respect to the earlier notice_of_determination he received concerning the levy as the challenge to the underlying tax_liability for is the only relevant issue that petitioner has raised respondent i sec_4 because we conclude that petitioner had a prior opportunity to dispute the underlying tax_liability as a result of the levy notice_of_determination issued to him we need not address whether petitioner actually received the notice_of_deficiency issued to him with respect to entitled to a decision in his favor we therefore conclude that respondent did not abuse his discretion in sustaining the notice_of_federal_tax_lien we have considered all the remaining arguments made by the parties for results contrary to those expressed herein and to the extent not discussed we conclude those arguments are moot without merit or unnecessary to reach to reflect the foregoing decision will be entered for respondent
